824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Robert S. HANSEN.
Appeal No. 86-1703.
United States Court of Appeals, Federal Circuit.
May 1, 1987.

Before MARKEY, Chief Judge, and RICH and NIES, Circuit Judges.
MARKEY, Chief Judge.

DECISION

1
The decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (board), affirming the examiner's final rejection of claims 1 and 3-15 in application Serial No. 270,107 under 35 U.S.C. Sec. 103, is affirmed.

OPINION

2
Hansen has shown no error in the board's conclusion that it would have been obvious to one of ordinary skill in the art to provide barrier strips on a desk top for confining a paper holding tray as claimed in the application.  Nothing in the law requires, as Hansen argues, that the combination of prior art references must disclose each of the claim limitations before a prima facie case of obviousness is established.  The pertinent question is what those prior art patents would teach one of ordinary skill in the art faced with the problem of desk trays falling off desks.


3
Hansen has shown no error in the board's finding that the safety bumpers for furniture disclosed in U.S. Patent No. 3,869,106 to Stephen Gregov have the "self-evident function" of retaining articles on the planar surface of the furniture.  The board correctly rejected Hansen's attempt to distinguish:  a) desks from other types of furniture with planar surfaces;  and b) desk trays from other articles the prior art patents sought to retain on furniture.  Lastly, Hansen's argument that the board failed to look at each of the claims in issue is totally without merit.